DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).
Applicant can use USPTO’s Subject Matter Eligibility of Computer Readable Media (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) as a guide to overcome 35 U.S.C 101 rejection above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,388,714 in view of in view of Seo et al. (US Pub. No. 2014/0348091).
Instant Application
U.S. Patent No. 11,388,714
Claim 1
Claim 1
A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a network, a radio resource control (RRC) release message comprising a resource configuration including 1) information for at least one periodic uplink resource and ii) information for a validity duration during which a data transmission using the at least one periodic uplink resource is valid;

performing the data transmission using the at least one periodic resource to the network during the validity duration.
A method performed by a wireless device in a wireless communication system, the method comprising: entering a connected mode; transmitting, to a network, a request message for requesting periodic scheduling of uplink resources while the wireless device is in the connected mode, wherein the request message comprises timing information for at least one periodic uplink resource; receiving, from the network, a radio resource control (RRC) connection release message comprising an uplink resource configuration, wherein the uplink resource configuration comprises information for the at least one periodic uplink resource and information for a validity duration during which a transmission using the at least one periodic uplink resource is valid; storing the uplink resource configuration to be maintained after receiving the RRC connection release message; and performing the transmission using the at least one periodic uplink resource to the network during the validity duration, wherein the at least one periodic uplink resource is valid at a specific cell, and wherein the transmission comprises a physical uplink shared channel (PUSCH) transmission.

U.S. Patent No. 11,388,714 does not teach suspending one or more radio bearers; resuming the one or more suspended radio bearers for the data transmission.
However, in the same field of SPS, Seo discloses suspending one or more radio bearers; resuming the one or more suspended radio bearers for the data transmission (paragraphs 120-123 especially [123]: if a release signal is received, SPS transmission is suspended. Upon receiving SPS activation signal, the suspended SPS transmission is resumed by using an MCS and a frequency resource designated in PDCCH).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao suspending one or more radio bearers; resuming the one or more suspended radio bearers for the data transmission.
The motivation would have been to adhere to network’s command.

Claims 2 and 12 are rejected by U.S. Patent No. 11,388,714’s claim 1.
Claims 3 and 13 are rejected by U.S. Patent No. 11,388,714’s claim 1.
Claims 4 and 14 are rejected by U.S. Patent No. 11,388,714’s claim 1.
Claims 5 and 15 are rejected by U.S. Patent No. 11,388,714’s claim 5.
Claims 6 and 16 are rejected by U.S. Patent No. 11,388,714’s claim 6.
Claims 7 and 17 are rejected by U.S. Patent No. 11,388,714’s claim 7.
Claims 8 and 18 are rejected by U.S. Patent No. 11,388,714’s claim 8.
Claims 9 and 19 are rejected by U.S. Patent No. 11,388,714’s claim 9.
Claims 10 is rejected by U.S. Patent No. 11,388,714’s claim 1.
Claims 11 and 20 are rejected by U.S. Patent No. 11,388,714’s claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9-11, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Pub. No. 2012/0327877) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Seo et al. (US Pub. No. 2014/0348091).
Regarding claims 1, 11, and 20, Zhao discloses a method, a user equipment (UE) configured to operate in a wireless communication system, the UE comprising:
at least one transceiver (paragraphs 68-69: receiving and transmitting unit) ;
	at least processor (paragraph 74); and
	at least one computer memory operably connectable to the at least one processor and storing instructions (paragraphs 73-76) that, based on being executed by the at least one processor, perform operations comprising:
	receiving, from a network, a message comprising a resource configuration including 1) information for at least one periodic uplink resource (paragraphs 33 and 31-32, 36: reception of SPS uplink transmission resource which is at least one component carriers) and ii) information for a validity duration (paragraph 27: time unit is subframe) during which a data transmission using the at least one periodic uplink resource is valid (paragraphs 33 and 31-32, 36: each time unit with valid SPS resource allocation); and 
performing the data transmission using the at least one periodic resource to the network during the validity duration (paragraphs 33, 37: UE performs SPS uplink transmission in the time unit over the uplink component carrier).
Zhao further teaches a network node transmits an RRC message with SPS schedule via PDCCH (paragraph 13).
Zhao does not teach the RRC message is a RRC release message for SPS.
	However, in the same field of SPS, Kaloxylos discloses a radio resource control (RRC) connection release for SPS scheduling (paragraph 64: RRC connection release message to cluster head/UE 101a including SPS scheduling information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao a radio resource control (RRC) connection release for SPS.
	The motivation would have been to cause an UE to become idling (paragraph 64).
Zhao does not teach suspending one or more radio bearers; resuming the one or more suspended radio bearers for the data transmission.
However, in the same field of SPS, Seo discloses suspending one or more radio bearers; resuming the one or more suspended radio bearers for the data transmission (paragraphs 120-123 especially [123]: if a release signal is received, SPS transmission is suspended. Upon receiving SPS activation signal, the suspended SPS transmission is resumed by using an MCS and a frequency resource designated in PDCCH).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao suspending one or more radio bearers; resuming the one or more suspended radio bearers for the data transmission.
The motivation would have been to adhere to network’s command.

Regarding claims 3 and 13, all limitations of claims 1 and 11 are disclosed above. Zhao further teaches storing the resource configuration to be maintained after receiving the RRC release message (paragraph 49).
Regarding claims 4 and 14, all limitations of claims 1 and 11 are disclosed above. Zhao further teaches the at least one periodic uplink resource is valid (paragraphs 33 and 31-32, 36: each time unit with valid SPS resource allocation) at a specific cell (paragraphs 48, 49, 53, and 54 in view of paragraphs 31-33, and 36 above: Cell-RNTI is transmitted from base station, thus, SPS resource is valid in that specific cell).
Regarding claims 5 and 15, all limitations of claims 1 and 11 are disclosed above. Zhao further teaches RRC release message further comprises an interval of the at least one periodic uplink resource (paragraphs 33 and 31-32, 36: each time unit with valid SPS resource allocation) and a radio network temporary identifier (RNTI) related to the at least one periodic uplink resource (paragraphs 48, 49, 53, and 54 in view of paragraphs 31-33, and 36 above: Cell-RNTI is transmitted from base station).
Regarding claims 9 and 19, all limitations of claims 1 are disclosed above. Zhao further teaches the resource configuration further comprises information informing a specific cell for which the at least one periodic uplink resource is valid (paragraphs 48, 49, 53, and 54 in view of paragraphs 31-33, and 36 above: Cell-RNTI is transmitted from base station).
Regarding claim 10, all limitations of claim 1 are disclosed above. Zhao further teaches UE is in communication with at least a network (paragraph 19). 

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Pub. No. 2012/0327877) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Seo et al. (US Pub. No. 2014/0348091) in view of Le (US Pub. 2015/0282148) in view of Anderson (US Pub. No. 2013/0163532).
Regarding claims 2 and 12, all limitations of claims 1 and 11 are disclosed above. Zhao does not teach but Le discloses transmitting, to the network, a request message for requesting periodic scheduling of uplink resources (figure 7 step 706, paragraphs 6 and 109: request to re-configure uplink semi-persistent scheduling), wherein the request message comprises timing information for the at least one periodic uplink resource (figure 7 step 704 and paragraphs 108 and 118: time-interval parameter, interval change, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao transmitting, to the network, a request message for requesting periodic scheduling of uplink resources, wherein the request message comprises timing information for the at least one periodic uplink resource.
The motivation would have been to reconfigure SPS scheduling based on new information/timing.
Zhao does not teach while the UE is in a connected mode, transmit a request message.
In the same field of endeavor, Anderson discloses while the UE is in a connected mode, transmit a request message (paragraphs 21, 30, 300, and 351).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao while the UE is in a connected mode, transmit a request message.
The motivation would have been for resource efficiency (paragraph 351).

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Pub. No. 2012/0327877) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Seo et al. (US Pub. No. 2014/0348091) in view of Anderson (US Pub. No. 2013/0163532).
Regarding claims 6 and 16, all limitations of claims 1 and 11 are disclosed above. Zhao does not teach but Anderson discloses message further comprises a physical uplink control channel (PUCCH) configuration (paragraphs 20-22).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao message further comprises a physical uplink control channel (PUCCH) configuration.
The motivation would have been for CSI report or SR for data on PUSCH (paragraph 21).

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Pub. No. 2012/0327877) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Seo et al. (US Pub. No. 2014/0348091) in view of Lim et al. (US Pub. No. 2017/0071010).
Regarding claims 7 and 17, all limitations of claims 1 and 11 are disclosed above. Zhao does not teach but Lim discloses the one or more bearers are related to a specific logical channel and the least one periodic uplink resource is used for data of a specific logical channel configured by the network (paragraph 24 and 61, 65).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao the at least one periodic uplink transmission occasion is used for data of a specific logical channel configured by the network.
The motivation would have been SPS data on PUSCH.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Pub. No. 2012/0327877) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Seo et al. (US Pub. No. 2014/0348091) in view of Lim et al. (US Pub. No. 2017/0071010) in view of Hsu et al. (US Pub. No. 2010/0077100).
Regarding claims 8 and 18, all limitations of claims 7 and 17 are disclosed above. Zhao does not teach but Hsu discloses a buffer status report is transmitted via a random access procedure to inform the network about an amount of uplink data available for transmission over the specific logical channel after receiving the RRC release message (paragraphs 7-9: random access schedule request (RA-SR) is transmitted on random access channel (RACH). Buffer status report is triggered when there are data in the buffer for uplink transmission in which a schedule request is needed).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zhao discloses a buffer status report is transmitted via a random access procedure to inform the network about an amount of uplink data available for transmission over the specific logical channel after receiving the RRC release message.
The motivation would have been for uplink resource request/allocation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US Pub. No. 2011/0299483) discloses handling semi-persistent cell radio network temporary identifier.
Meylan et al. (US Pub. No. 2009/0257385) discloses validating semi-schedule from network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466